United States Court of Appeals
              for the district of columbia circuit
                                
                                
                                
No. 99-5307                                  September Term, 2000

Jennifer K. Harbury,                              Filed On: December 12, 2000 [562074]
               Appellant
               
v.

John M. Deutch, et al.,
               Appellees
               


          Appeal from the United States District Court
                  for the District of Columbia
                        (No. 96cv00438)
                                
                                
                                

     Before: Edwards, Chief Judge, Ginsburg and Tatel, Circuit Judges.


                            O R D E R

     It is ORDERED by the court that the opinion filed by the court on December 12, 2000 be
amended to delete the phrase "on this claim" from page 2, line 18 of the first paragraph of the
text.  The sentence in which the phrase appeared will end after "immunity."


FOR THE COURT:
Mark J. Langer, Clerk

BY:

Deputy Clerk